Title: From Elizabeth Smith Shaw Peabody to Mary Smith Cranch, 25 February 1804
From: Peabody, Elizabeth Smith Shaw
To: Cranch, Mary Smith



My Dear Sister,
Atkinson February 25th. 1804

The melancholy detail of the distresses of my dear Nephews Family, claimed a sympathetic tear, & while I regretted that Fortune had thrown him at such a distance from relatives, as no personal releif could be afforded, I solaced myself with the assurance, that the righteous are ever under the divine protection, & though they are afflicted, yet these Evils, may be “blessings in disguise,” eventually proving their never failing Good. In the night of affliction, Virtue shines the most conspicuous. Earth is a state of conflict, where every grace & virtue is called into exercise; but he who stands girded with the Christian armour, will find it a shield to defend him from the shafts of adersity, a support, & a refuge in times of deep distress.—I hope e’er this, he has experienced healing mercy, & is rejoicing in the goodness of a kind Providence, & though bereft of One dear Infant, yet, I hope the Others will be preserved, & live to grow up blessings to the world—Be assured of our fervent supplications, for their restoration, comfort, & Happiness.
You letter my dear Sister written several weeks since, ought not to have lain so long unanswered, I do not mean unnoticed, for I am daily & hourly thinking of my dear connections, though I cannot find time to write—For I have had a great charge, & weight of care upon me through the whole of this long tedious winter. I cannot be too grateful to heaven, for the blessing of health. What could I have done, in such a cold season, with sixteen boarders, if any of us had been sick? My Abby never enjoyed so good health since I lived in Atkinson, as now—But still, I thought it would be presumtion, to suffer her to attend the Academy, though it is said to be very warm, & comfortable, yet, it is too far for her, to travell through the Snow—Indeed I could not spare her, for in the midst of this winter, my fifteen years old Girl left me,—& went home to tend her sick Grandmother—She was too lazy to live in any family, & would not get up till Lydia and I had gotten the breakfast, so I did not ask her to return—though I used to say to her that she was better than nobody, & I am sure, I find it so—For how we have lived along, with all our company I cannot tell, but if we do not get help, I find Lydia, & I shall both fail—I feel quite feeble as March advances—But it is almost impossible to get help, for Pride reigns, & those who are rich can give large wages, & think they want a long list of Servants—It is a real injury to the community, for the supernumery ones, might be better employed in tilling the Earth, than riding on Carriages—
I was much rejoiced to see my dear Nephew, accompanyed by my Son—After so long an absence as ten years, many past scenes were brought into view, some recognized with peculiar pleasure, while over others, “fate droped the Curtain”— I recalled to mind his early connections—tricks of his Childhood—& how his friendships grew with his growth, & with what pleasure I found his mature judgment sanctioned, what was inspired by youthful fancy—And I trust each year will give new proofs of her intrinsick worth—as a Wife, Daughter, and Mistress—She was not returned from Salem when I was last at Haverhill—For this fortnight, scarcely a horse has passed—The Snow round us upon level has measured four feet five Inches—I never before saw so much—I am very sorry to hear my Sister Adams has a pain in her Stomach—I hoped she would enjoy a more confirmed state of health, than she has for several years—I hope my Cousin Louisa’s Complaints are removed—I was happy in receiving a letter expressive of every worthy sentiment from Mrs Norton—I always consider her as a child of my soul—with a mind & affections regulated, ballanced, & perfectly congenial to my wishes—
I am very glad to hear that Master Tufts is in your family, I think you will find in him many good things, & I hope a disposition for close application to his Studies—My love to him & the Family—You may tell him Susan Gilman is here, & went through the Introduction of Morse’s Geography alone, answering Mr Vose, every question, at one lesson, that our first class of Ladies are reciting Blair’s Rethorick, excellently—& that though some of the smaller Scholars may not fully understand, yet the lineaments of knowledge may be retained, which as they pass through life, they may continually be calling into view, & improving at a more mature period—O! my Sister, what an advantage the youth of the present day have, compared with former times, when if a Lady could write intelligibly, she was considered a Phoenix—when now, every method is employed to “raise the genious, & to mend the heart”—
It is some time since I began this letter—I could not send it for want of travelling—I hope it will find you all in health—Be so good as to let me hear from you, and & your dear Children are—
Believe me, with tender affection your & with much love to all my dear relatives / Your Sister
E. Peabody